Citation Nr: 9907694	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  95-05 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the lumbosacral spine, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel




INTRODUCTION

The veteran had active service from February 1992 to July 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1995 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
located in Oakland, California.  The Phoenix, Arizona RO 
currently has jurisdiction over the claim.  The Board notes 
that despite his move to Arizona the veteran has not changed 
his power of attorney in favor of the California Department 
of Veterans Affairs.

The veteran was granted service connection for degenerative 
disc disease of the lumbosacral spine in a January 1995 
rating decision.  His disability was rated as 10 percent 
disabling pursuant to Diagnostic Code 5293.  The RO granted 
an increased rating, to 20 percent disabling, in a July 1998 
rating decision.  In AB v. Brown, 6 Vet. App. 35 (1993), the 
U.S. Court of Appeals for veterans Claims (Court) held that 
in increased rating cases, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation.  The Court also stated that it follows that such 
a claim remains in controversy "where less than the maximum 
available benefits are awarded."  Id. at 38.  In view of this 
decision, the Board concludes that despite the fact that a 20 
percent evaluation was recently awarded the claim for an 
increased evaluation for the veteran's service-connected back 
disability remains in appellate status, since the maximum 
benefit allowed by law and regulation has not been granted.


REMAND

Initially, the Board notes the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
veteran is awarded service connection for a disability and 
appeals the RO's rating determination, the claim continues to 
be well grounded as long as the claim remains open and the 
rating schedule provides for a higher rating.  See Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  Therefore, VA has a 
duty to assist the veteran with the development of evidence 
to support his claim.  38 U.S.C.A. § 5107(a).

VA General Counsel has issued a precedent opinion concerning 
the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
evaluations under Diagnostic Code 5293.  In VA O.G.C. Prec. 
Op. No. 36-97 (Dec. 12, 1997), it was concluded that 
Diagnostic Code 5293 involves loss of range of motion.  The 
General Counsel's opinion is binding on the Board.  38 
U.S.C.A. § 7104(c) (West 1991); 38 C.F.R. § 14.507 (1998).

Where a diagnostic code is predicated on loss of motion, VA 
must consider 38 C.F.R. § 4.40 (1998) regarding functional 
loss due to pain and 38 C.F.R. § 4.45 (1998) regarding 
weakness, fatigability, incoordination, or pain on movement 
of a joint.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnson 
v. Brown, 9 Vet. App.
7, 11 (1996).

After a review of the claims folder, the Board finds that the 
VA examinations of record are inadequate because they failed 
to evaluate functional loss due to pain on use and the 
effects of any weakness, fatigability or incoordination on 
use.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a (1997); see also 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 205-08 (1995).  The most recent VA 
examination or record, in may 1998 was a general examination.  
The Board believes that a specialist examination limited to 
the veteran's back would be more appropriate.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1. The veteran should be accorded the 
opportunity of appointing another 
representative should he so desire.  


2. The veteran should be contacted and 
requested to furnish a complete list of 
all medical personnel and facilities from 
which he has received treatment for his 
service-connected back disability from 
May 1998 to the present.  After obtaining 
the appropriate releases from the veteran 
where necessary, the health care 
providers should be contacted and 
requested to provide all treatment 
records in their possession pertaining to 
the veteran.  If these records are 
unavailable or are duplicates of those 
already on file, that fact should be 
annotated in the claims folder.  Any 
available records should be associated 
with the claims folder.

3. The RO should arrange for the veteran to 
be scheduled for an orthopedic 
examination to determine the nature and 
severity of his back disability.  The 
claims folder and a copy of this remand 
should be made available to the examiner 
in conjunction with the examination. 

The examiner should elicit from the 
veteran his account of how the back 
disability affects his daily activities 
and employability.  The report of the 
examination should include a detailed 
account of all manifestations of the back 
condition found to be present.  Range of 
motion of the lumbosacral spine should be 
recorded by the examiner in numbers of 
degrees, and the normal ranges of motion 
should be provided.  Any portion of the 
arcs of motion which are painful should 
be so designated.  The examiner should 
describe all functional impairments, 
including pain on use, incoordination, 
weakness, fatigability and abnormal 
movements.  Any other manifestations 
related to the service-connected back 
disability should be described in detail.

All tests and studies deemed to be 
necessary by the examiner should be 
conducted.  If a neurological or other 
specialist consultation is deemed to be 
necessary, it should be scheduled.  The 
report of the examination should be 
associated with the veteran's claims 
folder.

4.  Thereafter, the RO should 
readjudicate the veteran's claim for an 
increased rating for a back disability.  
Consideration should be made of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 and the Court's 
decision in DeLuca, supra.  If warranted, 
consideration should also be given to 
Bierman v. Brown, 6 Vet. App. 125 (1994).  
Adequate reasons and bases for any 
decision should be stated, with a clear 
explanation as to how the governing law, 
regulation, and Court precedent affects 
the outcome of the case.

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Veterans Appeals (Court).  
The Court has stated that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand 
orders of the Board are not complied with, the Board is 
required as a matter of law to ensure compliance, and will 
further remand the case to ensure compliance with the remand.  
See Stegall v. West, 11 Vet. App. 268 (1998).

If the veteran's claim is not granted, then he and his 
representative should be issued a supplemental statement of 
the case and given an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration.

The veteran need take no action until otherwise notified, but 
he and/or his representative may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 6 -


